IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1040
                               Filed July 20, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSEPH ALLEN BLOOM,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Wapello County, Gregory G. Milani,

Judge.



      A defendant appeals his judgment and sentence in connection with a home

invasion that resulted in stolen property and serious physical injuries. AFFIRMED

IN PART, REVERSED IN PART, AND REMANDED.



      Denise M. Gonyea of McKelvie Law Office, Grinnell, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by May, P.J., Chicchelly, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


CHICCHELLY, Judge.

        Joseph Allen Bloom appeals his judgment and sentence in connection with

a home invasion that resulted in stolen property and serious physical injuries.

Bloom challenges the corroboration of accomplice testimony, failure to merge

charges, and imposition of a sentencing enhancement. We find one of Bloom’s

merger claims is correct but affirm his judgment and sentence in all other respects.

   I.      Background Facts and Proceedings.

        On April 5, 2020, Michael Nulph allowed Alexies Meier to enter his home to

retrieve belongings she had left there. Meier disabled Nulph’s home security

system, apologized to him, and went outside. Two masked men then entered

Nulph’s home and physically assaulted him. Nulph lost consciousness, suffered a

fractured skull, and required reconstructive surgery. His cell phones, keys, and

cash were missing after the attack.

        Meier testified that she disabled the security system because she was

threatened and instructed to do so by her former boyfriend, Anthony Lankford. She

recounted being with Lankford and Bloom at Bloom’s residence on the day of the

attack, then driving Lankford and Bloom to Nulph’s house, disabling the security

system, and seeing the pair enter Nulph’s home wearing masks. Meier stated that

she tried unsuccessfully to hotwire the vehicle they arrived in while the two men

were inside. Once back in the vehicle with Meier, Lankford and Bloom discussed

assaulting Nulph. Meier observed some of Nulph’s belongings in their possession.

The trio attempted to rent a hotel room on the night of the incident, but none had

identification on them. Bloom’s paramour, Connie West, ultimately rented the
                                         3


room for them but did not stay the night. West testified that Bloom used her vehicle

on the night in question and that she saw Lankford with Bloom at the hotel.

       Before trial, Bloom sent at least one letter to West, addressed to her dog,

describing a narrative of events from the night of the assault that conflicted with

Meier’s and West’s testimonies. Specifically, Bloom wrote that he had let “some

chick” use West’s truck while he was with West that night working on the house

until West rented a hotel room. When questioned by an investigating police officer,

Bloom stated that he was potentially being set up by Meier. Later, Bloom sent the

officer a statement changing his story and indicating that Meier was with Bloom at

his residence, asked to borrow the vehicle, and left with two other men—along with

Bloom’s cell phone that he had left in the vehicle. While in jail, Bloom made phone

calls in which he repeated the alibi described in his letter to West’s dog. He also

made other cryptic communications from jail—via phone calls and text

messages—relating to Meier and her intention to testify against him.

       After a jury returned a guilty verdict, the court entered judgment against

Bloom for burglary in the first degree, robbery in the first degree, assault while

participating in a public offense causing serious injury, and willful injury causing

serious injury. The court ordered his sentences for burglary and robbery—terms

of imprisonment not to exceed twenty-five years—to run consecutive to one

another. The court ordered Bloom’s sentences for assault and willful injury—terms

of imprisonment not to exceed fifteen years—to run concurrently to those for

burglary and robbery. Bloom filed a timely appeal.
                                         4


   II.       Review.

          We review challenges to the sufficiency of corroborating evidence for

correction of errors at law. State v. Bugely, 562 N.W.2d 173, 176 (Iowa 1997).

“We view all the evidence in the light most favorable to the State, even if

contradicted, and indulge in every legitimate inference that may be fairly and

reasonably deduced from this evidence.” Id.

          “We review double jeopardy claims de novo, due to their constitutional

nature.” State v. Lindell, 828 N.W.2d 1, 4 (Iowa 2013). We otherwise review

sentencing challenges to correct errors at law. State v. Seats, 865 N.W.2d 545,

553 (Iowa 2015).

   III.      Discussion.

             A. Corroboration of Accomplice Testimony.

          Bloom contends there was insufficient evidence to corroborate Meier’s

testimony. Meier was the only witness who affirmatively placed Bloom at the scene

of the assault on Nulph.      The parties do not challenge that Meier was an

accomplice. A conviction cannot rest upon accomplice testimony without sufficient

corroboration. Iowa R. Crim. P. 2.21(3). “Evidence asserted as corroborative of

an accomplice’s testimony will be sufficient to create a jury question if that

evidence corroborates some material aspect of the accomplice’s testimony tending

to connect [the] defendant to the commission of the crime and thereby supports

the credibility of the accomplice.” State v. Brown, 397 N.W.2d 689, 694–95 (Iowa

1986); accord State v. Shortridge, 589 N.W.2d 76, 80 (Iowa Ct. App. 1998) (noting

“corroborative evidence need not be strong or confirm every detail of the

accomplice’s testimony”). “It is firmly grounded in Iowa case law that a small
                                          5


amount of corroborative evidence is all that is required.” State v. Palmer, 569

N.W.2d 614, 616 (Iowa Ct. App. 1997).

       Here, a variety of evidence corroborates Meier’s testimony.       First and

foremost, West’s testimony is consistent with that of Meier and suggests that

Bloom’s alibi about being home with her was fabricated. “A defendant’s false story

is in itself an indication of guilt.”   State v. Johnson, No. 07–0307, 2008 WL

1887303, at *4 (Iowa Ct. App. Apr. 30, 2008) (finding accomplice testimony

corroborated by the fact that the defendant gave different stories to law

enforcement). West’s testimony also corroborated that Lankford was at the hotel

with Bloom shortly after the incident. See Palmer, 569 N.W.2d at 616 (finding

independent evidence that a defendant was in the company of other perpetrators

close in time to the crime corroborates accomplice testimony). Nulph also testified

about being attacked by two men, further corroborating Meier’s description of two

accomplices, and while Nulph could not say with certainty, he stated at trial that

Bloom “looks familiar as one of the guys that night.”

       Upon review of this cumulative evidence, we find corroboration indeed

existed; whether it was sufficient to support Bloom’s convictions was a question

for the jury. See Brown, 397 N.W.2d at 694 (“The existence of corroborative

evidence is a question of law; the sufficiency of that evidence ordinarily is a

question of fact.”).

           B. Double Jeopardy and Merger.

       Bloom asserts two claims of illegal sentencing for failure to merge certain

convictions as required by the Double Jeopardy Clause of the United States

Constitution and state merger statute. The Fifth Amendment to the United States
                                         6


Constitution, enforced against the states through the Fourteenth Amendment,

precludes “multiple punishments for the same offense.” State v. McKettrick, 480

N.W.2d 52, 56 (Iowa 1992). This protection is codified by Iowa Code section 701.9

(2020), which instructs courts to enter judgment only for the greater offense when

a defendant is “convicted of a public offense which is necessarily included in

another public offense of which the person is convicted.” See State v. Caquelin,

702 N.W.2d 510, 511 (Iowa Ct. App. 2005).

      To determine what constitutes a “necessarily included” offense, our courts

apply a two-step approach. See State v. Johnson, 950 N.W.2d 21, 24–25 (Iowa

2020). First, we employ a legal elements test “to determine whether it is possible

to commit the greater offense without also committing the lesser offense.” Id. at 24

(quoting State v. Halliburton, 539 N.W.2d 339, 340 (Iowa 1995)). Then the court

analyzes “[w]hether the legislature intended multiple punishments for both

offenses.” Id. at 25 (quoting Halliburton, 539 N.W.2d at 344).

      Bloom’s first merger claim is that willful injury causing serious injury was a

lesser-included offense and therefore merges with first-degree robbery. The State

concedes that merger was required. We agree because the Iowa Supreme Court

has affirmatively answered this question. See State v. Hickman, 623 N.W.2d 847,

852 (Iowa 2001) (finding willful injury offense must merge with first-degree robbery

because the intent of “purposely inflicts . . . a serious injury” is synonymous with

“intended to cause . . . serious injury”). Accordingly, we remand with instructions

to merge Bloom’s conviction for willful injury into his first-degree robbery

conviction.
                                         7


       Bloom’s second merger claim is that his conviction for assault while

participating in a public offense causing serious injury merges with his first-degree

convictions for robbery and burglary. He contends that every element of the

assault charge is collectively present in the combination of the robbery and

burglary charges.     Bloom acknowledges that neither robbery nor burglary

independently subsume the assault charge. However, merger requires complete

overlap between two offenses. See State v. Mbonyunkiza, No. 14-1283, 2016 WL

7395720, at *8 (Iowa Ct. App. Dec. 21, 2016) (finding three convictions for one act

of wrongdoing to be permissible because each offense could be committed without

necessarily committing any one of the others). Two offenses will not merge if “each

provision requires proof of an additional fact which the other does not.” McKettrick,

480 N.W.2d at 57.

       Moreover, merger is not required if the legislature intended to authorize

multiple punishments. See Johnson, 950 N.W.2d at 24 (“The legislature defines

the offenses and can provide for multiple punishments for separate offenses that

apply to the same conduct.”). Here, the intent to impose multiple punishments is

clear. See State v. Perez, 563 N.W.2d 625, 628 (Iowa 1997) (“On its face, the

provision [criminalizing assault while participating in a felony] contemplates

punishment for two offenses—the assault resulting in injury as well as the

predicate felony.”). Accordingly, we find Bloom’s second merger claim must fail.

          C. Sentencing Enhancement.

       Bloom argues the district court erred in applying the sentencing

enhancement under Iowa Code section 902.11. Section 902.11 is invoked when

sentencing a defendant for conviction of a felony if that defendant has a prior
                                           8


conviction for a forcible felony or a crime of similar gravity. At issue here is whether

Bloom’s prior conviction for vehicular homicide by reckless driving or by eluding,

in violation of Iowa Code section 707.6A(2), constitutes a “crime of similar gravity.”

This category is undefined and has produced limited case law. However, the Iowa

Supreme Court found in State v. Grimes, 569 N.W.2d 378, 380 (Iowa 1997), that

second-degree burglary, as then defined, does not trigger this statute because the

crime “did not involve an element of victim risk.” In comparison, “the statutory list

of forcible felonies under Iowa Code section 702.11 includes only crimes that

involve a risk to persons.” Id. Vehicular homicide by reckless driving or by eluding

necessarily involves a significant degree of victim risk.

       Moreover, “[t]he gravity of homicide is unparalleled.”         Rivera v. State,

No. 16-1253, 2017 WL 2461563, at *4 (Iowa Ct. App. June 7, 2017) (evaluating a

sentencing challenge for conviction of unintentionally causing the death of another

by operating a motor vehicle while intoxicated). Bloom contends the lack of

specific intent required to convict him of vehicular homicide means that it is not a

crime of similar gravity. We do not find this comparison instructive because several

forcible felonies do not require specific intent. See, e.g., Iowa Code § 726.6(1)(a)

(defining the intent element for child endangerment resulting in death or serious

injury—which Iowa Code section 702.11 identifies as a forcible felony—to be when

a person “[k]nowingly acts in a manner that creates a substantial risk to a child or

minor’s physical, mental or emotional health or safety”). Given the seriousness of

vehicular homicide, we find it is a crime of similar gravity to forcible felonies and

affirm imposition of the sentencing enhancement.
                                          9


   IV.      Disposition.

         We reject Bloom’s challenges to the sufficiency of corroborating evidence,

non-merger of his assault conviction, and application of the sentencing

enhancement. However, we remand the case for entry of an order merging his

conviction for willful injury causing serious injury with first-degree robbery. We

note resentencing is not required because the sentence for his willful injury

conviction was ordered to run concurrently with his conviction for first-degree

robbery.

         AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.